Title: From Thomas Jefferson to Borgnis Desbordes, Frères, 12 February 1787
From: Jefferson, Thomas
To: Borgnis Desbordes, Frères



Gentlemen
Paris Feb. 12. 1787.

Mr. Barclay the American Consul general for France being at present out of the kingdom, I have given orders to Mr. Grand, banker at Paris, to pay your draught for one hundred and eighty six livres advanced by you for the relief of the shipwrecked Americans. I thank you for your attention to these unfortunate people. It will rest with Mr. Barclay to give such future directions as he shall think proper for cases of this kind, which properly fall within the Consular department. A certainty that your kindness will meet his thanks, and that my interference in his absence will be approved, has engaged me to do it without any hesitation. I am just setting out on a journey of two or three months, but Mr. Grand, as I have before mentioned will pay your draught for the 186. livres whenever you shall be pleased to make it. I have the honour to be with sentiments of the most perfect esteem & respect Gentlemen your most obedient & most humble servant,

Th: Jefferson

